Exhibit 10.39

LOGO [g631621g14a62.jpg]

January 28, 2014

Mr. Gary Tillett

2612 Anders Lane

Plano, Texas. 75093

Dear Gary:

We are pleased to offer you the position of Executive Vice President and Chief
Financial Officer at Walter Investment Management Corp. (“Walter” or the
“Company”). We believe that you have the potential to add significant value to
the Walter business and look forward to your joining the team. The purpose of
this letter agreement (this “Agreement”) is to outline the terms of your
employment with the Company. Your start date with the Company will be March 1,
2014 (the “Start Date”), with the understanding that you will not assume the
title of Chief Financial Officer until such time as the Company’s current CFO
signs the Company’s Form 10-K for the fiscal year ended December 31, 2013. This
offer is contingent upon the satisfactory completion of background, reference
and credit checks, and a drug test.

 

1. As Executive Vice President and Chief Financial Officer, you will report to
and serve at the direction of the Chief Executive Officer of the Company. In
your capacity as Executive Vice President and Chief Financial Officer, you will
be responsible for corporate accounting, preparation of financial statements for
the Board of Directors, filings with the SEC, establishment of accounting
policies and procedures for the Company, timely and reliable financial
reporting, and supervision of the accounting, finance, tax, treasury and
investor relations staff. Such responsibilities may change from time to time;
provided that such changed responsibilities shall be consistent in all material
respects with your title.

 

2. While employed hereunder, you will be eligible to receive the following
payments and benefits:

 

  (a) Base Salary

Your base salary will be $500,000 per year which shall be subject to annual
review and potential increase (but not decrease) by the Board of Directors and
paid in accordance with the regular payroll practices of the Company, as they
may change from time to time. Your base salary, as in effect from time to time,
is hereinafter referred to as the “Base Salary.”

 

LOGO [g631621g43k90.jpg]



--------------------------------------------------------------------------------

(b) Sign-On Bonus/Equity

Immediately prior to the close of business on the Start Date (for purposes of
this Section 2(b), the “Grant Date”), you will be granted an award of restricted
stock units (“RSUs”) corresponding to notional shares of the Company’s common
stock under the Company’s 2011 Omnibus Incentive Plan (the “Plan”), with the
number of RSUs awarded to be determined based upon an aggregate fair market
value of $1,050,000 divided by the average of the high and the low selling price
of the Company’s stock on the New York Stock Exchange on the Start Date. The RSU
award will be evidenced by an award agreement incorporating the following terms:

 

  (i) Subject to your continued employment through each applicable vesting date,
one third of the RSUs shall vest and all restrictions pertaining to such RSUs
shall lapse on each anniversary of the Grant Date, commencing with the first
anniversary of the Grant Date (each a “Vesting Date”). On each Vesting Date, the
applicable portion of the RSUs will be settled in shares of common stock of the
Company as soon as administratively feasible after the applicable Vesting Date,
but in no event more than thirty (30) days thereafter. In the event that, prior
to the applicable Vesting Date, you voluntarily leave the Company (other than as
a result of Constructive Termination (as defined in Section 7)), or your
employment is terminated by the Company for Cause (as defined in Section 7), any
unvested RSUs will be forfeited. In the event that (A) you voluntarily leave the
Company as a result of an event of Constructive Termination, (B) your employment
is terminated by the Company other than for Cause or due to your death or
Disability (as defined below), or (C) there is a Change of Control (as defined
below) of the Company, any outstanding unvested RSUs will vest immediately and
become payable as soon as administratively feasible following any of the events
described in the foregoing clauses (A)-(C), but in no event more than thirty
(30) days thereafter. For purposes of this Agreement, (x) “Change of Control”
shall mean a change of ownership of the Company, a change in the effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, in each case, within the meaning of Treas. Reg.
Section 1.409A-3(i)(5) and (y) “Disability” shall mean your inability or failure
to perform your essential duties hereunder with or without reasonable
accommodation for a period of ninety (90) consecutive days or a total of one
hundred twenty (120) days during any twelve (12) month period due to any
physical or mental illness or impairment, or a determination by a medical doctor
chosen by the Company to the effect that you are unable to perform your
essential duties hereunder with or without reasonable accommodation due to any
physical or mental illness or impairment. The RSUs shall be subject to such
other terms and conditions as may be established by the Company’s Compensation
Committee and shall be awarded under and subject to the terms and conditions of
the Plan.

 

-Page 2-



--------------------------------------------------------------------------------

(c) Bonus

 

  (i) You will be eligible to participate in the Company’s Management Incentive
Plan, as it may be amended from time to time (the “MIP”) and you will be
eligible to earn an annual target bonus under the MIP of 170% of your Base
Salary or $850,000 at your current Base Salary, with the potential to increase
your bonus to a maximum of 230% of your Base Salary or $1,150,000 at your
current Base Salary in accordance with the terms of the MIP; provided, however,
that (except as provided in subsection (ii) below) the actual amount of your
bonus will be dependent upon the achievement of annual financial and other goals
consistent with those established for other members of executive management, as
well as the accomplishment of individual objectives, established annually no
later than the end of the second quarter of the Company’s fiscal year and
communicated to you in writing (the actual bonus awarded to you in any given
year, which may be greater or less than your target bonus, and may be zero if
minimum thresholds are not met, is referred to herein as your “Annual Bonus” for
that year (the “Bonus Year”). Notwithstanding the foregoing, if, in any Bonus
Year, you are entitled to receive an Annual Bonus in excess of $1,000,000, any
amount over $1,000,000 may, at the Company’s discretion, be paid to you in
equity of the Company or equity equivalents (e.g. RSUs) in a form determined by
the Compensation Committee and valued on the day that the cash portion of the
Annual Bonus is paid.

 

  (ii) Notwithstanding the provisions of subsection (i) above, you will receive
a bonus of not less than $600,000 in cash for 2014 (to be paid in 2015) and a
bonus of not less than $600,000 in cash for 2015 (to be paid in 2016), subject,
in the case of the 2015 bonus, to the performance condition that the Company’s
financial reports are timely filed, and to the clawback provision in Section 11.

 

  (iii) Unless otherwise expressly provided herein, in order to be eligible to
receive an Annual Bonus you must be employed by the Company at the time the
bonus is paid. The bonus for any Bonus Year will be payable to you in accordance
with the terms of the MIP at the same time as other senior executives of the
Company are paid, after the Company closes its books for the Bonus Year.
Notwithstanding anything to the contrary in the MIP (and subject to the minimum
bonus provisions set forth in subsection (ii) above), your 2014 bonus will be
pro-rated based on the percentage of the 2014 calendar year that will have
elapsed from your Start Date through December 31, 2014.

 

(d) Long-Term Incentive

You will be entitled to participate in the Company’s long-term incentive plan(s)
as in effect from time to time, beginning with the 2014 Company award cycle,
and, subject to your continued employment through and including the applicable
grant date, will receive a grant under the plan(s) with components

 

-Page 3-



--------------------------------------------------------------------------------

and terms that are consistent with awards granted to other members of the
Company’s executive management. In each of 2014 and 2015 such awards will have a
fair market value of at least $600,000 on the date of the award. The components
and terms of any LTI award, and the methodology for determining the economic
value for such awards shall be as provided in the plan(s) or otherwise as
determined by the Company’s Compensation Committee in its discretion and
provided to you in a grant document memorializing such terms.

 

(e) Benefits

 

  (i) You will be entitled to receive from the Company prompt reimbursement for
all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Company relating to reimbursement of
business expenses incurred by Company directors, officers or employees in effect
at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.

 

  (ii) You will be eligible to participate in the Company’s group life and
health insurance benefit programs that are generally applicable to executives,
in accordance with their terms, as they may change from time to time.

 

  (iii) You will be eligible to participate in the Company’s retirement plan
that is generally applicable to salaried employees, as it may change from time
to time and in accordance with its terms. Your eligibility to participate will
be consistent with the requirements of ERISA.

 

  (iv) You will be entitled to four weeks of annual vacation with carryover to
be treated as per the Company’s vacation policy, as it may change from time to
time.

 

  (v) Your Benefits under this Agreement, including grants to you under the
Company’s long-term incentive plan(s), will be subject to periodic review and
increase by the Board of Directors.

 

(f) Recapitalization

Any equity award agreement will provide that in the event of any change in the
capitalization of the Company such as a stock split or a corporate transaction
such as a merger, consolidation, separation or otherwise, the number and class
of any equity you may have received, shall be equitably adjusted by the
Compensation Committee, in its sole discretion, to prevent dilution or
enlargement of rights.

 

-Page 4-



--------------------------------------------------------------------------------

  (g) Relocation

It is agreed and understood that in order to perform the functions of your
position you will be required to relocate to the Tampa, Florida area. Such
relocation is reasonably expected to occur no later than 180 days following the
Start Date. You will be provided with relocation assistance for your move to the
Tampa area from New York and Texas, up to a maximum reimbursement amount of
$200,000, for reasonable rent (to the extent applicable) and reasonable
relocation expenses, including the cost of packing, insuring and transporting
normal household goods using a carrier acceptable to Walter, customary closing
costs associated with the purchase of a new home and costs incurred in
connection with your disposition of your apartment in New York (e.g., the
difference between your rent and that of a sub-tenant, lease breakage fees,
etc.), and costs of travel for you and your spouse to and from New York, Texas,
and the Tampa, Florida area until relocation is complete; provided, however,
that any such expense reimbursement will be made no later than the last day of
the calendar year following the calendar year in which you incur the expense,
will not affect the expenses eligible for reimbursement in any other calendar
year, and cannot be liquidated or exchanged for any other benefit. Should you
voluntarily terminate your employment (other than as a result of Constructive
Termination) or if your employment is terminated by the Company for Cause, in
each case, within two years of your Start Date, you will be required to repay
your relocation assistance at a pro-rated amount, based on a fraction, the
numerator of which is 24 less the number of full months of employment with the
Company you have completed since the Start Date and the denominator of which is
24, within thirty (30) days of the termination date.

 

3. It is agreed and understood that your employment with the Company is to be at
will, and either you or the Company may terminate the employment relationship at
any time for any reason, with or without Cause, and with or without notice to
the other; nothing herein or elsewhere constitutes or shall be construed as a
commitment to employ you or to pay you severance, other than as stated herein,
for any period of time.

 

4. Outside Interests: While employed by Walter, you agree to devote your full
business time and best efforts to the performance of your duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly without the prior written consent of the
Chief Executive Officer. Notwithstanding the foregoing, you may manage your
personal finances and engage in charitable and civic activities, so long as such
activities do not conflict or interfere with the performance of your
responsibilities hereunder.

 

5.

You agree that all inventions, improvements, trade secrets, reports, manuals,
computer programs, systems, tapes and other ideas and materials developed or
invented by you during the period of your employment with the Company, either
solely or in collaboration with

 

-Page 5-



--------------------------------------------------------------------------------

  others, which relate to the actual or anticipated business or research of the
Company, which result from or are suggested by any work you may do for the
Company, or which result from use of the Company’s premises or the Company’s
customers’ property (collectively, the “Developments”) shall be the sole and
exclusive property of Walter. You hereby assign to the Company your entire right
and interest in any such Developments, and will hereafter execute any documents
in connection therewith that Walter may reasonably request.

 

6. As an inducement to the Company to make this offer to you, you represent and
warrant that, as of the Start Date, you are not a party to any agreement or
obligation for personal services, and there exists no impediment or restraint,
contractual or otherwise on your power, right or ability to accept this offer
and to perform the duties and obligations specified herein.

 

7. In the event that your employment is terminated for any reason, you will
receive (i) accrued but unpaid Base Salary earned through the date of
termination, payable in accordance with the Company’s usual payment practices,
(ii) any unreimbursed expenses, payable in accordance with Section 2(e)(i), plus
(iii) payment for any accrued but unused vacation days, to the extent, and in
the amounts provided under the Company’s usual policies and arrangements (the
“Accrued Obligations”).

Separately, and, in addition to the Accrued Obligations and any vesting of
equity-based awards as expressly provided for herein, in the event that your
employment (x) is terminated by the Company without Cause, (y) is terminated by
you as a result of Constructive Termination, or (z) terminates due to Disability
or death (clauses (x) – (z), each, a “Good Leaver Termination”), in each case,
the Company will continue to pay (i) your Base Salary as in effect on the
termination date for a period of twelve (12) months, payable in accordance with
the Company’s normal payroll practices, as they may change from time to time,
(ii) your Annual Bonus (which shall be in an amount that is consistent with
other Company executives of your level) for a period of twelve (12) months,
payable at the same time Annual Bonuses would otherwise be payable had you
remained employed during such period, (iii) any earned but unpaid Annual Bonus
for any year preceding the year in which the date of termination occurs and a
pro-rated Annual Bonus for the year of termination, in each case, payable in
accordance with the terms of the MIP, and (iv) the Company’s contribution
towards your health, dental and vision benefits for a period of twelve
(12) months. In the event such termination occurs prior to the date on which
payment of the 2014 or 2015 bonus(es) would have been paid had your employment
not terminated, the bonus calculation under this paragraph with regard to the
payment of any bonus calculated using the 2014 and/or 2015 calendar year shall
be no less than $600,000 in each year and that part of the bonus shall be paid
in cash. By way of example and for the sake of clarity, should your employment
terminate pursuant to clause (x), (y) or (z) above on June 30 of any given year,
you will be paid the pro-rated Annual Bonus for the year in which your
employment terminated, plus, the balance of the Annual Bonus for the remainder
of the year in which your employment terminated (i.e., the Annual Bonus for the
first six months of your 12 month severance period) plus six months for the
following year (the Annual Bonus for the remaining 6 months of the 12 month
severance period).

Payment of the foregoing severance payments and benefits is subject to (a) your
execution, delivery and non-revocation of a release, including a release of any
claims against the Company and its

 

-Page 6-



--------------------------------------------------------------------------------

subsidiaries, substantially in the form attached hereto as Appendix I within
thirty (30) days following the termination of your employment, (b) your
compliance with the provisions of Sections 8 and 9 of this Agreement, and
(c) your resignation, effective as of the date of your termination of
employment, as an officer and/or director of the Company or any of its
subsidiaries or affiliates. In order to be entitled to the foregoing in the
event of Constructive Termination, you must provide written notice, including
details describing the basis of your claim, to the Company within 60 days of the
occurrence of the event(s) giving rise to a claim of Constructive Termination,
and the Company will have 30 days to remedy any non-compliance. In the event the
Company fails or is unable to remedy any non-compliance, the effective date of
your termination of employment shall be 90 days from the date the Company
received notice, unless otherwise agreed in writing by you and the Company.
Should you fail to provide the foregoing notice, you will thereafter be barred
from receiving treatment under the Constructive Termination definition based
upon the events giving rise to the claim.

Any grants of equity that you receive subsequent to the date of this Agreement
and the disposition of such awards shall be subject to the terms and conditions
of the plan or program under which the awards are granted; provided; however,
that, to the extent not inconsistent with such plan or program, any such awards
will provide that, in the event of a Good Leaver Termination, all such
outstanding unvested awards shall immediately vest.

For purposes of this Agreement, “Cause” shall mean (A) conviction of, or plea of
guilty or nolo contendere to, a felony arising from any act of fraud,
embezzlement or willful dishonesty in relation to the business or affairs of the
Company, (B) conviction of, or plea of guilty or nolo contendere to, any other
felony which is materially injurious to the Company or its reputation or which
compromises your ability to perform your job function, and/or act as a
representative of the Company, or (C) a willful failure to attempt to
substantially perform your duties (other than any such failure resulting from
your Disability), after a written demand for substantial performance is
delivered to you that specifically identifies the manner in which the Company
believes that you have not attempted to substantially perform such duties, and
you have failed to remedy the situation, to the extent possible, within fifteen
(15) business days of such written notice from the Company or such longer time
as may be reasonably required to remedy the situation, but no longer than
forty-five (45) calendar days. For purposes of this definition, no act or
failure to act on your part shall be considered to be Cause if done, or omitted
to be done, by you in good faith and with the reasonable belief that the action
or omission was in the best interests of, or were not, in fact, materially
detrimental to the Company or a Company subsidiary.

For purposes of this Agreement, “Constructive Termination” shall mean, without
your written consent: (A) a material failure of the Company to comply with the
provisions of this Agreement; (B) a material diminution of your position
(including status, offices, title and reporting relationships), duties or
responsibilities or pay; (C) any purported termination of your employment other
than for Cause; or (D) if you are required to relocate more than 50 miles from
the Company’s Tampa, Florida location; provided however, that any isolated,
insubstantial or inadvertent change, condition, failure or breach described
under clauses (A) – (D) above which is not taken in bad faith and is remedied by
the Company promptly after the Company’s actual receipt of notice from you as
provided in this Section 7 shall not constitute Constructive Termination. For
purposes of this

 

-Page 7-



--------------------------------------------------------------------------------

Agreement, a material diminution in pay shall not be deemed to have occurred if
the amount of your bonus fluctuates due to (i) a failure of the Company to meet
financial targets or performance considerations under the MIP or other Company
incentive plan applicable to you and in effect from time to time or (ii) you
experience a reduction in salary that is relatively comparable to reductions
imposed upon all senior executives of the Company after the second anniversary
of the Start Date. To be entitled to severance benefits on the basis of
Constructive Termination, the event causing Constructive Termination must not be
implemented for the purpose of avoiding the restrictions of Section 409A of the
Code.

 

8. Non-Compete/Non-Solicit. It is understood and agreed that you will have
substantial relationships with specific businesses and personnel, prospective
and existing, vendors, contractors, customers, and employees of the Company that
result in the creation of customer goodwill. It is also understood and agreed
that the business of the Company is national in scope and that your duties could
be conducted remotely. Therefore, while employed by the Company and continuing
for a period of twelve months following the termination of your employment for
any reason (the “Restricted Period”), unless the Board of Directors approves an
exception, you shall not, directly or indirectly, for yourself or on behalf of,
or in conjunction with, any other person, persons, company, partnership,
corporation, business entity or otherwise:

 

  (a) Call upon, solicit, write, direct, divert, influence, accept business
(either directly or indirectly) with respect to any account or customer or
prospective customer of the Company or any corporation controlling, controlled
by, under common control with, or otherwise related to the Company or its
affiliates, in each case, for any purpose that is inconsistent with this
non-compete provision;

 

  (b) Accept employment from or become an independent contractor for any
Competitor (as defined below) of the Company pursuant to which you would have
the same or substantially similar duties, in whole or in part, to the duties
that you perform for the Company; or

 

  (c) Hire away any independent contractors or personnel of Walter and/or entice
any such persons to leave the employ of the Company without the prior written
consent of the Company; provided, however, that the restriction contained in
this clause (c) shall extend through the one year anniversary of the expiration
of the Restricted Period.

For purposes of this Agreement, “Competitor” shall mean any business or division
or unit of any business which provides, in whole or in part, in the United
States of America, servicing for and/or the origination of mortgages and/or
reverse mortgages.

 

9. Non-Disparagement. Following the termination of your employment under this
Agreement for any reason, neither you nor the Company shall, directly or
indirectly, for yourself or itself, or on behalf of, or in conjunction with, any
other person, persons, company, partnership, corporation, business entity or
otherwise:

 

-Page 8-



--------------------------------------------------------------------------------

  (a) Make any statements or announcements or give anyone authority to make any
public statements or announcements concerning the termination of your employment
with the Company, other than a mutually agreeable press release, if any, or

 

  (b) Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of you or the Company.

 

  (c) Nothing in this section shall prevent either party from testifying or
responding truthfully to any request for discovery or testimony in any judicial
or quasi-judicial proceeding or any government inquiry, investigation or other
proceeding.

 

10. You acknowledge and agree that you will respect and safeguard the Company’s
property, trade secrets and confidential information. You acknowledge that the
Company’s electronic communication systems (such as email and voicemail) are
maintained to assist in the conduct of the Company’s business and that such
systems and data exchanged or stored thereon are Company property. In the event
that your employment with the Company terminates for any reason, you agree not
to disclose any Company trade secrets or confidential information you acquired
while an employee of the Company to any other person or entity, including
without limitation, a subsequent employer, or use such information in any
manner; provided, however, that any information which enters the public domain
other than by breach of this Agreement shall not be considered confidential and
provided, further, that nothing in this section shall prevent either party from
testifying or responding truthfully to any request for discovery or testimony in
any judicial or quasi-judicial proceeding or any government inquiry,
investigation or other proceeding.

 

11. Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
you pursuant to this Agreement or any other agreement or arrangement with the
Company, which is subject to recovery under any present or future law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

12. Indemnification and Insurance. Effective as of the Start Date, the Company
will enter into the Indemnification Agreement substantially in the form attached
hereto as Appendix II, which agreement is incorporated herein by reference. In
addition, during the term of this Agreement, you will be covered by a Company
held directors and officers liability insurance policy, covering acts or
omissions, which occur prior to the termination of your employment.

 

13.

Tax Compliance Delay in Payment. This Agreement is intended to comply with
Section 409A of the Code and will be interpreted accordingly. References under
this Agreement to the termination of your employment shall be deemed to refer to
the date upon which you have experienced a “separation from service” within the
meaning of Section 409A of the Code. If the Company reasonably determines that
any payment or benefit due under this Agreement, or

 

-Page 9-



--------------------------------------------------------------------------------

  any other amount that may become due to you after termination of employment,
is subject to Section 409A of the Code, and also determines that you are a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, upon
your termination of employment for any reason other than death (whether by
resignation or otherwise), no amount may be paid to you or on your behalf
earlier than six months after the date of your termination of employment (or, if
earlier, your death) if such payment would violate the provisions of
Section 409A of the Code and the regulations issued thereunder, and payment
shall be made, or commence to be made, as the case may be, on the date that is
six months and one day after your termination of employment (or, if earlier, one
day after your death). For this purpose, you will be considered a “specified
employee” if you are employed by an employer, or a subsidiary of a company, that
has its stock publicly traded on an established securities market or certain
related entities have their stock traded on an established securities market and
you are a “key employee”, with the exact meaning of “specified employee”, “key
employee” and “publicly traded” defined in Section 409A(a)(2)(B)(i) of the Code
and the regulations thereunder. Notwithstanding the above, the Company hereby
retains discretion to make determinations regarding the identification of
“specified employees” and to take any necessary corporate action in connection
with such determination. To the extent any reimbursements or in-kind benefits
due to you under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to you in a manner consistent with Treasury Regulation
Section 1.409A-3(i)(1)(iv). For purposes of Section 409A of the Code, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code.

 

14. You acknowledge and agree that you have read this Agreement carefully, have
been advised by the Company to consult with an attorney regarding its contents,
and that you fully understand the same. The Company shall reimburse you for all
reasonable attorneys’ fees incurred in connection with the negotiation and
preparation of this Agreement and other matters related to your acceptance of
employment with the Company up to a total of $18,000.

 

15. The Company may withhold from any amounts payable under this Agreement such
Federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

16.

It is agreed and understood that this Agreement shall constitute our entire
agreement with respect to the subject matter hereof and shall supersede all
prior agreements, discussions, understandings and proposals (written or oral)
relating to your employment with the Company. This Agreement will be interpreted
under and in accordance with the laws of the State of Florida without regard to
conflicts of laws. The parties hereto agree to resolve any dispute over the
terms and conditions or application of this Agreement through binding
arbitration pursuant to the rules of the American Arbitration Association
(“AAA”). The arbitration will be heard by one arbitrator to be chosen as
provided by the rules of the AAA and shall be held in Tampa, Florida.
Notwithstanding the foregoing, in the event of a breach or threatened breach of
the provisions of Sections 8-10, the party that is in breach or in threatened
breach acknowledges and agrees that the other party will suffer irreparable harm
that is not subject to being cured with monetary damages and that the aggrieved
party shall be

 

-Page 10-



--------------------------------------------------------------------------------

  entitled to injunctive relief in a state court of the State of Florida. In any
case, in the event you prevail in the dispute, the Company will pay your
reasonable fees and costs in connection with the matter (including attorneys’
fees). Whether you have prevailed or not shall be determined by the arbitrator
or the court, as the case may, or if the arbitrator or court declines to
determine whether or not you have prevailed, you will be deemed to have
prevailed if in the case of monetary damages you receive in excess of 50% of
what you demanded, or if the case has been filed against you, if the Company
receives less than 50% of what it has demanded.

 

17. Survival. Sections 5, 7, 8, 9, 10, 11, 12, 13, 16, and 17 shall survive
termination of your employment.

[The Remainder of This Page is Intentionally Left Blank]

 

-Page 11-



--------------------------------------------------------------------------------

If the terms contained within this Agreement are acceptable, please sign one of
the enclosed copies and return it to me in the envelope provided and retain one
copy for your records.

Very truly yours,

 

Walter Investment Management Corp.   By:   Mark O’Brien Its:   Chairman and
Chief Executive Officer

ACCEPTANCE

I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company subject to the satisfactory completion of background, reference and
credit checks, and a drug test.

Signature                                                                  
   Date                         

 

-Page 12-



--------------------------------------------------------------------------------

APPENDIX I

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (“Release”) is entered
into by and between Walter Investment Management Corp., and its subsidiaries,
predecessors, successors, assigns, affiliates, insurers and related entities,
(hereinafter collectively referred to as “Employer”) and Gary Tillett
(hereinafter “Employee”). In consideration for the mutual promises set forth
below, Employer and Employee agree as follows:

1. Employer and Employee are parties to a contract of employment (“Employment
Contract”) to which this Release has been attached and incorporated by
reference. Employee’s employment with Employer has been terminated and, pursuant
to the terms of the Employment Contract, Employee must execute this Release in
order to receive the severance set forth in the Employment Contract.

2. In consideration for the promises and covenants set forth in the Employment
Contract and this Release, including, specifically but without limitation, the
general release set forth in paragraph 3 below, Employee will be paid in
accordance with Section 7 of the Employment Contract. Payments to Employee will
be made at such times as are set forth in the Employment Contract.

3. Employee agrees, on behalf of himself, and his heirs, executors,
administrators, successors in interest and assigns that, except as specifically
provided herein, Employee will not file, or cause to be filed, any charges,
lawsuits, or other actions of any kind in any forum against Employer and/or its
officers, directors, employees, agents, successors and assigns and does hereby
further release and discharge Employer and all of its affiliated or related
entities, and each of their respective parents, successors, officers, directors,
employees, agents, successors and assigns (the “Released Parties”) from any and
all claims, causes of action, rights, demands, and obligations of whatever
nature kind or character which you may have, known or unknown, against them
(including those seeking equitable relief) alleging, without limitation, breach
of contract or any tort, legal actions under Title VII of the Civil Rights Act
of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as amended,
the Rehabilitation Act of 1973, as amended, the Employee Retirement Income
Security Act of 1974, as amended, the Fair Labor Standards Act of 1938, as
amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Older Workers’ Benefit Protection
Act, as amended, the Americans with Disability Act, the Civil Rights Act of
1991, or any state, Federal, or local law or any tort, contract, and
quasi-contract or other common law claim or cause of action concerning age,
race, religion, national origin, handicap, or any other form of discrimination,
or otherwise relating in any way to, Employee’s employment with the Company or
Employee’s separation from the Company or the Company (in its capacities as
Employee’s former employer or otherwise) or the other Released Parties,
including any and all future claims, except claims arising in connection with
rights and obligations under this Release or as specifically provided in
paragraph 4 or 8 below. Employee further agrees to waive and release any claim
for damages occurring at any time after the date of this Release because of any
alleged continuing effect of any alleged acts or omissions involving Employee
and/or Employer which occurred on or before the date of this Release.

 

-Page 13-



--------------------------------------------------------------------------------

4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer incentive plan or award, which shall be
governed by the terms and conditions of such plan(s) or award. Furthermore,
claims relating to the breach of, or to enforce, the severance or any surviving
provision of the Employment Contract, the terms of any indemnification
agreement, or any other rights to indemnification, expense advancement, or
contribution are expressly not released.

5. Employee represents that he has not filed any charges, including, but not
limited to, charges against the Company with the Equal Employment Opportunity
Commission (“EEOC”), suits, claims or complaints against the Company or a
Released Party. This Release forever bars all actions, claims and suits which
arose or might arise in the future from any occurrences arising prior to the
date of this Release and authorizes any court or administrative agency to
dismiss any claim filed by Employee with prejudice. If any administrative agency
files any charge, claim or suit on Employee’s behalf, Employee agrees to waive
all rights to recovery of any equitable or monetary relief and attorneys’ fees.

6. Except as required by law, and unless and until this Release is disclosed by
the Company or any of its affiliates as may be required by law, the parties to
this Release agree that the existence and terms of this Release will remain
confidential; provided that Employee may reveal the terms of the Release to
Employee’s legal, tax and financial advisors, and immediate family so long as
Employee advises each such person that they must keep its terms confidential on
the same basis as is required of Employee.

7. This Release shall not in any way be construed as an admission by Employer or
Employee that they have acted wrongfully with respect to each other or that one
party has any rights whatsoever against the other or the other Released Parties.

8. Employee and Employer specifically acknowledge the following:

 

  a. Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.

 

  b. In exchange for this general release, Employee acknowledges that Employee
has received separate consideration beyond that which Employee is otherwise
entitled to under Employer’s policy or applicable law.

 

  c. Employee is releasing, among other rights, all claims and rights under the
Age Discrimination in Employment Act (“ADEA”) and the Older Workers’ Benefit
Protection Act (“OWBPA”), 29 U.S.C. §621, et seq.

 

  d. Employee has twenty-one (21) days to consider this Release.

 

  e.

Employee has seven (7) days to revoke this Release after acceptance. However,
this Release will not become effective and no consideration will be paid until
after the revocation of the

 

-Page 14-



--------------------------------------------------------------------------------

  acceptance period has expired. Additionally, for the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel, stating “I hereby revoke the Release and General
Release of Claims I executed on [insert date]” and such revocation must be
postmarked via certified mail within such seven (7) day period to Walter
Investment Management Corp., attention Human Resources, 3000 Bayport Drive,
Tampa, FL 33607.

 

  f. Employee will resign as an officer and/or director of Walter Investment
Management Corp. or any of its affiliates or subsidiaries.

9. Should Employee breach any provision of this Release, Employer’s obligation
to continue to pay the consideration set forth herein shall cease and Employer
shall have no further obligation to Employee. All other terms and conditions of
this Release, including, but not limited to, the general release in paragraph 3
shall remain in full force and effect. Should Employer breach any provision of
this Release, the Employee’s obligations hereunder shall cease and Employee
shall have no further obligations pursuant to this Release.

10. This Release shall be binding upon Employer, Employee and upon Employee’s
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Employer and the other released parties and their
successors and assigns.

11. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 4
and 8 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.

12. Employee represents that no inducements, statements, or representations have
been made that are not set out in this Release and that Employee does not rely
on any inducements, statements, or representations not set forth herein or
therein. Employee further represents that he enters into this Release knowingly
and voluntarily and on his own free will and choice and that he has been
encouraged and given significant opportunity to consult with an attorney of his
choice.

13. This Release shall in all respects be interpreted, enforced and governed
under the laws of the State of Florida. The language of all parts of this
Release shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties to this Release.
Should any provision of this Release be declared or be determined by any Court
to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Release.

 

-Page 15-



--------------------------------------------------------------------------------

14. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

 

  GARY TILLETT    WALTER INVESTMENT MANAGEMENT CORP.          By:     

Name Printed: 

       Title:     

Date: 

       Date:      

 

-Page 16-



--------------------------------------------------------------------------------

APPENDIX II

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made effective as of the
            day of             , 2014, by and between Walter Investment
Management Corp., a Maryland corporation (the “Company”), and Gary Tillett
(“Indemnitee”).

WHEREAS, at the request of the Company, Indemnitee currently serves as an
officer of the Company and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his service; and

WHEREAS, as an inducement to Indemnitee to continue to serve as such officer and
to agree to serve, from time to time, as the Company may request, in any other
Corporate Status as defined below, the Company has agreed to indemnify and to
advance expenses and costs incurred by Indemnitee in connection with any such
claims, suits or proceedings, to the maximum extent permitted by law; and

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Change in Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar
item on any similar schedule or form) promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred if, after
the Effective Date (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 15% or more of the combined voting power of all of the
Company’s then-outstanding securities entitled to vote generally in the election
of directors without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person’s attaining
such percentage interest; (ii) the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or (iii) at any time, a majority of the
members of the Board of Directors are not individuals (A) who were directors as
of the Effective Date

 

-Page 17-



--------------------------------------------------------------------------------

or (B) whose election by the Board of Directors or nomination for election by
the Company’s stockholders was approved by the affirmative vote of at least
two-thirds of the directors then in office who were directors as of the
Effective Date or whose election for nomination for election was previously so
approved.

(b) “Corporate Status” means the status of a person as a present, former, or
future director, officer, employee or agent of the Company or as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is, was, or will be serving in such capacity at the
request of the Company. As a clarification and without limiting the
circumstances in which Indemnitee may be serving at the request of the Company,
service by Indemnitee shall be deemed to be at the request of the Company if
Indemnitee serves or served as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise (i) of which a majority of the voting power or equity interest is
owned directly or indirectly by the Company or (ii) the management of which is
controlled directly or indirectly by the Company.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification and/or advance
of Expenses is sought by Indemnitee.

(d) “Effective Date” means the date set forth in the first paragraph of this
Agreement.

(e) “Expenses” means any and all reasonable direct and indirect costs, including
without limitation, any out-of-pocket attorneys’ fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties and any other disbursements or
expenses incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in or
otherwise participating in a Proceeding. Expenses shall also include Expenses
incurred in connection with any appeal resulting from any Proceeding including,
without limitation, the premium, security for and other costs relating to any
cost bond supersedeas bond or other appeal bond or its equivalent.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither is, nor in the past five
years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

-Page 18-



--------------------------------------------------------------------------------

(g) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other proceeding, whether brought by or in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative or investigative (formal
or informal) nature, including any appeal therefrom, except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee. If Indemnitee reasonably believes that
a given situation may lead to or culminate in the institution of a Proceeding,
such situation shall also be considered a Proceeding.

Section 2. Services by Indemnitee. Indemnitee will serve as an officer of the
Company. Indemnitee may from time to time also agree to serve, as the Company
may request from time to time, in any other Corporate Status. However, this
Agreement shall not impose any independent obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company. This Agreement shall
not be deemed an employment contract between the Company (or any other entity)
and Indemnitee.

Section 3. General. The Company shall indemnify, and advance Expenses to,
Indemnitee (a) as provided in this Agreement and (b) otherwise to the maximum
extent permitted by Maryland law in effect on the Effective Date and as amended
from time to time; provided, however, that no change in Maryland law shall have
the effect of reducing the benefits available to Indemnitee hereunder based on
Maryland law as in effect on the Effective Date. The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).

Section 4. Standard for Indemnification. If, by reason of Indemnitee’s Corporate
Status, Indemnitee is, or is threatened to be, made a party to any Proceeding,
Indemnitee shall be indemnified against all judgments, penalties, fines and
amounts paid in settlement and all Expenses actually and reasonably incurred by
him or on his behalf in connection with any such Proceeding unless it is
established that (a) the act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and (i) was committed in bad faith or
(ii) was the result of active and deliberate dishonesty, (b) Indemnitee actually
received an improper personal benefit in money, property or services or (c) in
the case of any criminal Proceeding, Indemnitee had reasonable cause to believe
that his conduct was unlawful.

Section 5. Certain Limits on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 6), Indemnitee shall not be
entitled to:

(a) indemnification hereunder if the Proceeding was one by or in the right of
the Company and Indemnitee is adjudged to be liable to the Company;

(b) indemnification hereunder if Indemnitee is adjudged to be liable on the
basis that personal benefit was improperly received in any Proceeding charging
improper personal benefit to Indemnitee, whether or not involving action in the
Indemnitee’s Corporate Status; or

 

-Page 19-



--------------------------------------------------------------------------------

(c) indemnification or advance of Expenses hereunder if the Proceeding was
brought by Indemnitee unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
charter or Bylaws, a resolution of the stockholders entitled to vote generally
in the election of directors or of the Board of Directors or an agreement
approved by the Board of Directors to which the Company is a party expressly
provide otherwise.

Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:

(a) if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

(b) if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.

Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee was or is, by reason
of his Corporate Status, made a party to (or otherwise becomes a participant in)
any Proceeding and is successful, on the merits or otherwise, in the defense of
such Proceeding, Indemnitee shall be indemnified for all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee under this
Section 7 for all Expenses actually and reasonably incurred by him or on his
behalf in connection with each such claim, issue or matter, allocated on a
reasonable and proportionate basis. For purposes of this Section 7 and, without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

Section 8. Advance of Expenses for a Party. If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall, without requiring a preliminary determination of
Indemnitee’s ultimate entitlement to indemnification hereunder, advance all
reasonable Expenses incurred by or on behalf of Indemnitee in connection with
such Proceeding within ten days after the receipt by the Company of a statement
or statements requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the

 

-Page 20-



--------------------------------------------------------------------------------

Company as authorized by law and by this Agreement has been met and a written
undertaking by or on behalf of Indemnitee, in substantially the form attached
hereto as Exhibit A or in such form as may be required under applicable law as
in effect at the time of the execution thereof, to reimburse the portion of any
Expenses advanced to Indemnitee relating to claims, issues or matters in the
Proceeding as to which it shall ultimately be established that the standard of
conduct has not been met by Indemnitee and which have not been successfully
resolved as described in Section 7 of this Agreement. To the extent that
Expenses advanced to Indemnitee do not relate to a specific claim, issue or
matter in the Proceeding, such Expenses shall be allocated on a reasonable and
proportionate basis. The undertaking required by this Section 8 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to repay such advanced
Expenses and without any requirement to post security therefor.

Section 9. Indemnification and Advance of Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee is or may
be, by reason of his Corporate Status, made a witness or otherwise asked to
participate in any Proceeding, whether instituted by the Company or any other
party, and to which Indemnitee is not a party, he shall be advanced all
reasonable Expenses and indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith within ten days after
the receipt by the Company of a statement or statements requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee.

Section 10. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. Indemnitee may submit one or more such requests from time to
time and at such time(s) as Indemnitee deems appropriate in his sole discretion.
The officer of the Company receiving any such request from Indemnitee shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) above, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel, in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee, which Independent Counsel shall be selected by the
Indemnitee and approved by the Board of Directors in accordance with
Section 2-418(e)(2)(ii) of the MGCL, which approval will not be unreasonably
withheld; or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of Disinterested
Directors or, if such a quorum cannot be obtained, then by a majority vote of a
duly authorized committee of the Board of Directors consisting solely of one or
more Disinterested Directors, (B) if Independent Counsel has been selected by
the Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL
and approved by the Indemnitee, which approval shall not be unreasonably
withheld, by Independent Counsel, in a written opinion to the Board of
Directors, a copy of which shall be

 

-Page 21-



--------------------------------------------------------------------------------

delivered to Indemnitee or (C) if so directed by a majority of the members of
the Board of Directors, by the stockholders of the Company. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten days after such determination. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination in the discretion of the Board of Directors or Independent Counsel
if retained pursuant to clause (ii)(B) of this Section 10(b). Any Expenses
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify and hold Indemnitee harmless therefrom.

(c) The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.

Section 11. Presumptions and Effect of Certain Proceedings.

(a) In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, upon a plea of nolo contendere or
its equivalent, or entry of an order of probation prior to judgment, does not
create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.

(c) The knowledge and/or actions, or failure to act, of any other director,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise shall not be
imputed to Indemnitee for purposes of determining any other right to
indemnification under this Agreement.

Section 12. Remedies of Indemnitee.

(a) If (i) a determination is made pursuant to Section 10(b) of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Section 8 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(b) of this Agreement within 60 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7 of this Agreement within ten
days after receipt by the Company of a written request therefor, or (v) payment
of indemnification pursuant to any other section of this

 

-Page 22-



--------------------------------------------------------------------------------

Agreement or the charter or Bylaws of the Company is not made within ten days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication in an
appropriate court located in the State of Maryland, or in any other court of
competent jurisdiction, of his entitlement to such indemnification or advance of
Expenses. Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence a proceeding seeking an adjudication or an award in arbitration within
180 days following the date on which Indemnitee first has the right to commence
such proceeding pursuant to this Section 12(a); provided, however, that the
foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce his rights under Section 7 of this Agreement. Except as set forth
herein, the provisions of Maryland law (without regard to its conflicts of laws
rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

(b) In any judicial proceeding or arbitration commenced pursuant to this
Section 12, Indemnitee shall be presumed to be entitled to indemnification or
advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed). The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

(c) If a determination shall have been made pursuant to Section 10(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.

(d) In the event that Indemnitee, pursuant to this Section 12, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company for, any and
all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advance of Expenses sought, the Expenses incurred
by Indemnitee in connection with such judicial adjudication or arbitration shall
be appropriately prorated.

(e) Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay hereunder for the period commencing with the date on which
Indemnitee requests indemnification, reimbursement or advance of any Expenses
and ending on the date such payment is made to Indemnitee by the Company.

 

-Page 23-



--------------------------------------------------------------------------------

Section 13. Defense of the Underlying Proceeding.

(a) Indemnitee shall notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, request or other
document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

(b) Subject to the provisions of the last sentence of this Section 13(b) and of
Section 13(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 13(a) above. The Company shall not, without the prior written consent of
Indemnitee, which shall not be unreasonably withheld or delayed, consent to the
entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee, (ii) does not
include, as an unconditional term thereof, the full release of Indemnitee from
all liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee or (iii) would impose any
Expense, judgment, fine, penalty or limitation on Indemnitee. This Section 13(b)
shall not apply to a Proceeding brought by Indemnitee under Section 12 of this
Agreement.

(c) Notwithstanding the provisions of Section 13(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that he may
have separate defenses or counterclaims to assert with respect to any issue
which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which shall not be unreasonably withheld, at the
expense of the Company. In addition, if the Company fails to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which shall not be unreasonably withheld, at the expense of the Company
(subject to Section 12(d) of this Agreement), to represent Indemnitee in
connection with any such matter.

 

-Page 24-



--------------------------------------------------------------------------------

Section 14. Non-Exclusivity; Survival of Rights; Subrogation.

(a) The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the charter or Bylaws of the
Company, any agreement or a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors, or
otherwise. Unless consented to in writing by Indemnitee, no amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal, regardless of whether a claim with respect to
such action or inaction is raised prior or subsequent to such amendment,
alteration or repeal. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right or remedy shall be
cumulative and in addition to every other right or remedy given hereunder or now
or hereafter existing at law or in equity or otherwise. The assertion of any
right or remedy hereunder, or otherwise, shall not prohibit the concurrent
assertion or employment of any other right or remedy.

(b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

Section 15. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors, with the advice of counsel,
covering Indemnitee or any claim made against Indemnitee by reason of his
Corporate Status and covering the Company for any indemnification or advance of
Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of his Corporate Status. Without in any way limiting any
other obligation under this Agreement, the Company shall indemnify Indemnitee
for any payment by Indemnitee arising out of the amount of any deductible or
retention and the amount of any excess of the aggregate of all judgments,
penalties, fines, settlements and Expenses incurred by Indemnitee in connection
with a Proceeding over the coverage of any insurance referred to in the previous
sentence. The purchase, establishment and maintenance of any such insurance
shall not in any way limit or affect the rights or obligations of the Company or
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and the Indemnitee shall
not in any way limit or affect the rights or obligations of the Company under
any such insurance policies. If, at the time the Company receives notice from
any source of a Proceeding to which Indemnitee is a party or a participant (as a
witness or otherwise) the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.

Section 16. Coordination of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable or payable or
reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

-Page 25-



--------------------------------------------------------------------------------

Section 17. Reports to Stockholders. To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

Section 18. Duration of Agreement; Binding Effect.

(a) This Agreement shall continue until and terminate on the later of (i) the
date that Indemnitee shall have ceased to serve as a director, officer, employee
or agent of the Company or as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement).

(b) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of Indemnitee and his
spouse, assigns, heirs, devisees, executors and administrators and other legal
representatives.

(c) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

(d) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. Indemnitee shall further be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertakings in connection therewith. The Company acknowledges that, in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
a court, and the Company hereby waives any such requirement of such a bond or
undertaking.

 

-Page 26-



--------------------------------------------------------------------------------

Section 19. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

Section 20. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

Section 21 Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 22. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 23. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

(a) If to Indemnitee, to the address set forth on the signature page hereto.

(b) If to the Company, to:

Walter Investment Management Corp.

3000 Bayport Drive, Suite 1100

Tampa, Florida 33607-5724

Attn: General Counsel

 

-Page 27-



--------------------------------------------------------------------------------

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

Section 24. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

Section 25. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

[SIGNATURE PAGE FOLLOWS]

 

-Page 28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: Walter Investment Management Corp. By:     Name: Title:

 

INDEMNITEE   Name: Address:

 

-Page 29-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Directors of Walter Investment Management Corp.

Re: Undertaking to Repay Expenses Advanced

Ladies and Gentlemen:

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the             day of                                 ,
20            , by and between Walter Investment Management Corp., a Maryland
corporation (the “Company”), and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
Expenses in connection with [Description of Proceeding] (the “Proceeding”).

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a director] [an
officer] of the Company, in any of the facts or events giving rise to the
Proceeding, I (1) did not act with bad faith or active or deliberate dishonesty,
(2) did not receive any improper personal benefit in money, property or services
and (3) in the case of any criminal proceeding, had no reasonable cause to
believe that any act or omission by me was unlawful.

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
            day of                                , 20            .

 

-Page 30-